Exhibit 10.43
December 16, 2009
Mr. Craig Stevenson
Quiksilver, Inc.
15202 Graham Street
Huntington Beach, California 92649
Dear Mr. Stevenson:
Reference is made to that certain letter agreement (the “Agreement”) with
respect to your employment at Quiksilver, Inc. (“Quiksilver”) dated January 19,
2009, as amended. Capitalized terms used in this letter and not defined herein
shall have the meaning ascribed to them in the Agreement.
Effective as of December 16, 2009, the Agreement shall be amended as follows:

1.   The parties agree to amend and replace Section 7 of the Agreement as
follows:

    “Expatriate Assignment Compensation. The Company agrees to provide you with
access to a company-owned automobile while you are on assignment in the United
States, as well as a company-leased residence.”

Except as expressly amended by this letter, the terms, conditions, covenants and
agreements contained in the Agreement remain unaffected by this letter and
continue in full force and effect. Further, this letter and the Agreement
constitute the entire agreement between the parties with respect to the subject
matter set forth herein and therein and supercede all other agreements,
proposals, oral or written statements. Please confirm your agreement by signing
and returning one copy of this letter to the undersigned, whereupon this letter
will become a binding agreement between the parties.

          Very truly yours,
      By:           Name:   Charles Exon      Title:   Chief Administrative
Officer      Accepted and agreed to this 16th day of December, 2009
      By:           Name:   Craig Stevenson             

 